DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4, 6-9, 11, 13-15, 17-19 are rejected base on their dependency.

The following claims 1 and 12 element is vague and indefinite because an average is calculated by dividing the sum of multiple values by the number of values: “calculating an average displacement of the at least one feature point within the sub-block”.

The following claims 1 and 12 element is vague and indefinite because it is not clear how to select a sub-block inside an average displacement: “selecting a neighboring sub-block in the average displacement”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 11-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Chen et al. (US 2019/0122372).

Regarding claim 1, Dharur teaches a method for object recognition, applicable to an electronic apparatus that comprises a processor, wherein the method comprises: receiving a video comprising a plurality of frames, and separating the frames into a plurality of frame groups (see para. 0007, where Dharur discusses motion vectors can be computed between a previous frame and a current frame);
 (see para. 0008, where Dharur discusses object detection in frames),
tracking the at least one object in the frames in the frame group according to a variation of the at least one feature point in the frames in the frame group (see figure 5A-5D, para. 0008, 0072, 0078-0079, where Dharur discusses tracking object by calculating the optical flow variation in block regions between images).
Dharur does not expressly teach dividing a bounded area of each of the at least one object into a plurality of subblocks, and sampling at least one feature point within at least one sub-block of the subblocks, wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: calculating an average displacement of the at least one feature point within the sub-block; selecting a neighboring sub-block in the average displacement to replace a current sub-block; and among the neighboring sub-blocks, selecting the at least one sub-block with a largest area covering the at least one object to re-sample the at least one feature point for tracking.
However, Kwon teaches dividing a bounded area of each of the at least one object into a plurality of subblocks, and sampling at least one feature point within at least one sub-block of the subblocks, wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: calculating an average displacement of the at least one feature point within the sub-block (see para. 0042, 0071, where Kwon discusses calculating the average value of temporal difference in pixels that is the motion vector); and
selecting a neighboring sub-block in the average displacement to replace a current sub-block (see para. 0071, where Kwon discusses replacing a block using the average motion vector of neighboring blocks).

The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur in this manner in order to improve object tracking by replacing a target region with the average value neighboring region to ignore noise or unrelated regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur, while the teaching of Kwon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the average values of regions and replacing a target region to properly extract and track objects.  The Dharur and Kwon systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Dharur and Kwon do not expressly teach among the neighboring sub-blocks, selecting the at least one sub-block with a largest area covering the at least one object to re-sample the at least one feature point for tracking.  However, Chen teaches among the neighboring sub-blocks, selecting the at least one sub-block with a largest area covering the at least one object to re-sample the at least one feature point for tracking (see claim 7, where Chen discusses a block having the largest area covered by the current object tracker is taken as the block where the current object tracker is located).

The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur and Kwon in this manner in order to improve object tracking by using a properly sized bounding region that does not cover unrelated background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur and Kwon, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting the bounding region into the correctly sized boundary box that covers an object to properly extract and track objects.  The Dharur, Kwon, and Chen systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Dharur teaches wherein executing object recognition on the specific frame in each of the frame groups to recognize the at least one object in the specific frame comprises: executing object recognition on a first frame in each of the frame groups to recognize the at least one object in the first frame (see figure 5A-5D, para. 0008, 0078-0079, where Dharur discusses detecting and tracking object by calculating the optical flow variation in block regions between images).


Regarding claim 3, Dharur teaches wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: sampling the at least one feature point within a central sub-block located at a center of the sub-blocks (see figure 13A-13C, para. 0165, where Dharur discusses extracting vectors in the center of object block regions).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 4, Dharur wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprise: sampling a plurality of optical flow tracking points randomly in the at least one sub-block of the sub-blocks as the at least one feature point (see para. 0072, 0076, 0084, where Dharur discusses calculating optical flow vectors); and using a sparse optical flow method to track a variation of the optical flow tracking points in the frames in the frame group, to track the at least one object in the frames in the frame group (see para. 0072, 0076, 0084, 0123, where Dharur discusses calculating the sparse, Lucas-Kanade optical flow values between adjacent frames to generate optical flow vectors for pixels in frames, included in an optical flow map).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 6, Kwon teaches wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: (see para. 0071, where Kwon discusses calculating the average value of temporal difference in pixels that is the motion vector); and changing a position of the bounded area of the object according to the calculated average displacement (see figure 5, para. 0071, where Kwon discusses replacing a block using the average motion vector of neighboring blocks).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Regarding claim 11, Chen teaches wherein sampling the at least one feature point within the at least one sub-block of the sub-blocks comprises: determining, according to characteristics of the at least one object, a sub-block in which the at least one feature point is sampled (see claim 7, where Chen discusses a block having the largest area covered by the current object tracker is taken as the block where the current object tracker is located).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur and Kwon with Chen to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object tracking.  

Claim 12 is rejected as applied to claim 1 as pertaining to a corresponding apparatus.
Claim 13 is rejected as applied to claim 2 as pertaining to a corresponding apparatus.
Claim 14 is rejected as applied to claim 3 as pertaining to a corresponding apparatus.
Claim 15 is rejected as applied to claim 4 as pertaining to a corresponding apparatus.
Claim 17 is rejected as applied to claim 6 as pertaining to a corresponding apparatus.

s 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Chen et al. (US 2019/0122372) in view of Choi et al. (US 2019/0080196).

Regarding claim 7, Dharur, Kwon, and Chen do not expressly teach wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: calculating a change of interval between the at least one feature point; and changing a size of the bounded area of the at least one object according to a difference in the calculated change of interval.
However, Choi teaches wherein tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: calculating a change of interval between the at least one feature point; and changing a size of the bounded area of the at least one object according to a difference in the calculated change of interval (see figure 10, figure 11, para. 0087-0088, where Choi discusses area expansion based on the motion detected between frames).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur, Kwon, and Chen with Choi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur, Kwon, and Chen in this manner in order to improve object tracking by changing the bounding region using the average value of the image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known 

Claim 18 is rejected as applied to claim 7 as pertaining to a corresponding apparatus.


s 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Chen et al. (US 2019/0122372) in view of Zhou et al. (US 2019/0130189).

Regarding claim 8, Dharur, Kwon, and Chen do not expressly teach wherein the at least one object comprises a first object and a second object, and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: determining whether a bounded area of the first object overlaps a bounded area of the second object; and when the bounded area of the first object overlaps the bounded area of the second object, using the at least one feature point sampled in the first object and excluding the at least one feature point sampled in the second object to track the first object.
	However, Zhou teaches wherein the at least one object comprises a first object and a second object, and the tracking the at least one object in the frames in the frame group according to the variation of the at least one feature point in the frames in the frame group comprises: determining whether a bounded area of the first object overlaps a bounded area of the second object (see figure 5B, figure 5D, para. 0144, where Zhou discusses overlapping bounding boxes); and 
when the bounded area of the first object overlaps the bounded area of the second object, using the at least one feature point sampled in the first object and excluding the at least one feature point sampled in the second object to track the first object (see figure 5B, figure 5D, para. 0144, where Zhou discusses overlapping bounding boxes and indicating a candidate boxes for removal).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur, Kwon, and Chen with Zhou to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object tracking.  


Claim 19 is rejected as applied to claim 8 as pertaining to a corresponding apparatus.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Dharur et al. (US 2020/0193609) in view of Kwon et al. (US 2009/0003461) in view of Chen et al. (US 2019/0122372) in view of Nathan et al. (US 2012/0106782).

Regarding claim 9, Dharur, Kwon, and Chen do not expressly teach wherein the bounded area of each of the at least one object is a smallest rectangle that can cover the at least one object.  However, Nathan teaches wherein the bounded area of each of the at least one object is a smallest rectangle that can cover the at least one object (see para. 0069, where Nathan discusses the bounding box is smallest box that an object fits into).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Dharur, Kwon, and Chen with Nathan to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object tracking.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Dharur, Kwon, and Chen in this manner in order to improve object tracking by using a properly sized bounding region that does not cover unrelated background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Dharur, Kwon, and Chen, while the teaching of Nathan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of adjusting the bounding region into the smallest sized boundary box that covers objects to properly extract and track objects.  The Dharur, Kwon, Chen, and Nathan systems perform object tracking, therefore one of ordinary skill in the art would have reasonable expectation of 

Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663